Case: 1:20-cv-01966-JPC Doc #: 38-1 Filed: 03/22/21 1 of 11. PageID #: 586




                         EXHIBIT A

           Declaration of Gregory J. Phillips
      Case: 1:20-cv-01966-JPC Doc #: 38-1 Filed: 03/22/21 2 of 11. PageID #: 587




                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 FIRSTENERGY CORP., et al.                      )    CASE NO. 1:20-cv-01966
                                                )
                 Plaintiffs,                    )    JUDGE J. PHILIP CALABRESE
                                                )
 v.                                             )
                                                )    DECLARATION OF GREGORY J.
 MICHAEL PIRCIO,                                )    PHILLIPS
                                                )
                  Defendant.                    )

        Pursuant to 28 U.S.C. §1746, Gregory J. Phillips declares as follows:

        1.      I am over the age of eighteen and submit this Declaration in support of FirstEnergy

Corp.’s (“FirstEnergy”) Response to the Court’s Order to Show Cause dated March 8, 2021 (EFC

No. 31).

        2.      I make this Declaration based on my own personal knowledge and review of

records over which I am a custodian. If called as a witness, I could and would testify competently

to the facts stated herein.

        3.      I am a partner with the law firm Benesch, Friedlander, Coplan & Aronoff LLP. I

currently serve as Vice Chair of the firm’s Litigation Department and Chair of its Business

Litigation Practice Group. I am also a member of the firm’s Risk and Ethics Committee, which,

among other functions, counsels the firm’s lawyers on matters of professional responsibility. Prior

to joining Benesch in 2015, I was a partner at Ulmer & Berne LLP and the firm’s General Counsel.

From 2011 until 2018, I was a member of the CMBA’s Certified Grievance Committee. For a

number of years, I also served on the CMBA’s Ethics and Professionalism Committee. I have

been practicing law since 1998 (including the past seventeen years in Ohio) without being

sanctioned or subject to disciplinary proceedings.
    Case: 1:20-cv-01966-JPC Doc #: 38-1 Filed: 03/22/21 3 of 11. PageID #: 588




       4.      On August 28, 2020, FirstEnergy retained me to represent it in connection with a

data breach that a third-party consultant, Clearsulting LLC (“Clearsulting”), had recently reported

to FirstEnergy. Over the next four days, I led a team of lawyers at Benesch who, with input from

counsel representing Clearsulting, prepared the Complaint (ECF No. 1) and Motion for Temporary

Restraining Order and Preliminary Injunction (“Motion for TRO”) (ECF No. 2) filed on September

1, 2020 with the Court.

       5.      As I came to understand the facts, which were substantiated by the Declaration of

Monica Engelhardt (ECF No. 2-3) (“Engelhardt Decl.”) and Affidavit of Laura E. Mollenshott

(“Mollenshott Aff.”) (ECF No. 2-2) filed in support of the Motion for TRO, the data breach

resulted from the deliberate theft of documents by a former employee of Clearsulting, Michael

Pircio, in the hours after the termination of his employment. Specifically, Ms. Engelhardt, a

Director of Clearsulting, confirmed that:

               At approximately 9:55 a.m., on July 30, 2020, Clearsulting
               terminated Defendant’s employment, both verbally and in writing.

               After Clearsulting terminated Pircio’s employment, Pircio
               unlawfully accessed Clearsulting’s computer, without authorization,
               and downloaded FirstEnergy’s proprietary and confidential
               information from an internet-based SharePoint site, including but
               not limited to internal control processes, payment procedures, and
               sensitive employee and vendor financial information.

(Engelhardt Decl. ¶¶ 17-18.)

       6.      Ms. Mollenshott, the Manager, Financial & Shared Services Auditing at

FirstEnergy Service Company, confirmed that the information taken by Mr. Pircio included highly-

sensitive information about FirstEnergy’s employees, including a list of employees’ salaries.

(Mollenshott Aff. ¶ 20.a.) Ms. Mollenshott also confirmed that Mr. Pircio obtained “full descriptions”

of FirstEnergy’s payment processes as well as very granular details about FirstEnergy’s accounting



                                                  2
    Case: 1:20-cv-01966-JPC Doc #: 38-1 Filed: 03/22/21 4 of 11. PageID #: 589




controls for such processes. (Mollenshott Aff. ¶¶ 20.h-j.) The information taken by Mr. Pircio

included the personal identifiable information (“PII”) of certain individuals, namely their names,

addresses, and social security numbers, triggering notification requirements for FirstEnergy under

three states’ laws.

       7.       As argued in the Motion for TRO, the threat of irreparable harm to FirstEnergy

arose from the possibility that Mr. Pircio would disseminate FirstEnergy’s confidential

information to a competitor or a criminal actor. (ECF No. 2-1 at 4.)

       8.       Critically, Ms. Engelhardt also explained that the information taken by Mr. Pircio

included     “several   work   papers    that   Clearsulting    prepared    to   test   FirstEnergy’s

controls.” (Engelhardt Decl. ¶ 19.) As she elaborated, “[t]he work papers … describe the tests

Clearsulting performed as well as Clearsulting’s conclusion on the controls’ operating

effectiveness. In each case, Clearsulting’s work papers validated that FirstEnergy’s controls were

functioning as designed and were effective to achieve Sarbanes-Oxley compliance.” (Id.) I and

others on my team at Benesch reviewed the documents before filing the Complaint, and we saw

nothing to cause us to doubt Ms. Engelhardt’s analysis.

       9.       Ms. Engelhardt’s testimony, which remains unrebutted, has heavily influenced my

view of the case and the merits of Mr. Pircio’s putative whistleblower defense from the outset. Far

from evidencing accounting irregularities or a securities law violation, the work papers stolen by Mr.

Pircio showed the opposite: they uniformly validated the design of FirstEnergy’s accounting controls

and provided independent, expert confirmation of FirstEnergy’s compliance with Sarbanes-Oxley.

       10.      On August 30, 2020, I called Mr. Pircio’s lawyer, Vincent McKnight Jr., at Sanford

Heisler & Sharp LLC in Washington, DC, to discuss this matter. He did not answer, so I left him

a message requesting his return call.

       11.      On August 31, 2020, Mr. McKnight returned my call, and I asked him to share

                                                  3
    Case: 1:20-cv-01966-JPC Doc #: 38-1 Filed: 03/22/21 5 of 11. PageID #: 590




whatever details he would disclose to FirstEnergy about any suspected violation of law Mr. Pircio

reported to the government, including the identity of the government agency to which he made the

disclosure. I recall emphasizing that, if there had been wrongdoing, FirstEnergy wanted to know

about it to take corrective action. Mr. McKnight declined my requests for information, explaining

vaguely that he wanted to take it “one step at a time” with the government investigators.

        12.    Prior to filing the Complaint and Motion for TRO, I consulted with counsel

experienced in whistleblower litigation to ensure that the lawsuit complied with FirstEnergy’s

legal obligations. Specifically, although Mr. Pircio was not and never had been an employee of

FirstEnergy, I spoke with a partner at Benesch with decades of experience in employment law,

including whistleblower disputes. This conversation reinforced my belief that FirstEnergy could

properly contest the validity of Mr. Pircio’s whistleblower status under the facts and circumstances

in the case.

        13.    On September 1, 2020, I filed the Complaint and Motion for TRO. At the time of

the filing, it was unknown and unknowable to me whether the Court would decide the Motion for

TRO on an ex parte basis. Mr. McKnight was not licensed in Ohio or a member of this Court, and

Mr. Pircio had not, to my knowledge, otherwise retained an Ohio-licensed lawyer.

        14.    At the time of the filing, moreover, I was cognizant of the heightened ethical

obligations imposed on lawyers in the context of ex parte proceedings. Specifically, I knew that

a lawyer representing a client in an ex parte proceeding had an affirmative obligation to advise the

judge of any adverse material facts the lawyer reasonably believed the judge should know before

making a decision. In Ohio, Ohio R. Prof. Cond. 3.3(d) sets forth this mandate.

        15.    Because of the possibility that the Court could decide the Motion for TRO on an ex

parte basis, and because I considered Mr. Pircio’s assertion of whistleblower status to be a material



                                                 4
    Case: 1:20-cv-01966-JPC Doc #: 38-1 Filed: 03/22/21 6 of 11. PageID #: 591




fact, albeit one that FirstEnergy would vigorously dispute, I determined it was necessary to

affirmatively disclose to the Court the fact that Mr. Pircio had asserted whistleblower status under

18 U.S.C. § 1833(b)(1) through Mr. McKnight’s letter of August 21, 2020. I didn’t think

FirstEnergy could ignore the letter. No judge would want to be told about it after granting

FirstEnergy a TRO.

       16.     No one at FirstEnergy directed me to attach a copy of Mr. McKnight’s letter to the

Complaint. Rather, I recommended doing so based on my professional judgment that if the Motion

for TRO was decided ex parte, the letter was a material fact that I was required to disclose to the

judge. Moreover, even if the Motion for TRO did not proceed ex parte, the judge also needed to

know that Mr. Pircio had refused (as set forth in Mr. McKnight’s letter) Clearsulting’s pre-

litigation demand that Mr. Pircio delete any confidential information in his possession, and that

FirstEnergy would be challenging Mr. Pircio’s claim to whistleblower status. Based on that

recommendation, in-house counsel for FirstEnergy, Erika Ostrowski, approved filing the

Complaint.

       17.     To reiterate, all the relevant facts known to me at the time the Complaint was filed

indicated that Mr. Pircio did not have a good-faith belief that the documents he stole in the hours

after he was fired evidenced any suspected violation of law. Those facts consisted of the

circumstances under which he took the documents, shortly after being fired; the content of the

documents themselves, which appeared to be replete with sensitive materials (e.g., a list of

employee salaries and PII); Ms. Engelhardt’s testimony that Clearsulting had concluded the work

papers he took uniformly validated the effectiveness of FirstEnergy’s accounting controls and

compliance with Sarbanes-Oxley; and Mr. McKnight’s unwillingness to share any details about

the nature of any alleged violation Mr. Pircio had reported.



                                                 5
    Case: 1:20-cv-01966-JPC Doc #: 38-1 Filed: 03/22/21 7 of 11. PageID #: 592




       18.     No one at FirstEnergy ever expressed to me an intent to disclose Mr. Pircio’s

whistleblower status in order to harass him or for any other improper purpose. Nor, as explained

above, did I attach Mr. McKnight’s letter to the Complaint to harass him or for any improper

purpose. At the time I filed the Complaint, moreover, I was unaware of any legal obligation on

FirstEnergy to maintain the confidentiality of his disputed whistleblower claim.

       19.     On September 1, 2020, immediately after the Complaint and Motion for TRO were

filed, I directed John Dagon, a Benesch associate working on the case with me, to email a complete

set of the as-filed papers to Mr. McKnight. The email transmitting the filings to him included the

Complaint and Exhibit 3 thereto (ECF No. 1-3), which was Mr. McKnight’s August 21, 2020 letter

to Clearsulting. (See Email from J. Dagon to V. McKnight dated September 1, 2020 (attached

hereto as Exhibit 1).)

       20.     On September 2, 2020, at 10:17 AM, Mr. McKnight responded to Mr. Dagon’s

email. He thanked Mr. Dagon for “sending us copies of these pleadings” and stated that he was

discussing with Mr. Pircio “what course of action to take, including whether we will represent

him[.]” (See Email from V. McKnight to J. Dagon dated September 1, 2020 (attached hereto as

Exhibit 2).) Mr. McKnight did not request that his August 21, 2020 letter to Clearsulting be placed

under seal or voice any objection to its filing on the public docket. (Id.)

       21.     On September 2, 2020, at 1:27 PM, I received an email from Mr. McKnight’s office

attaching correspondence from him dated the same day. In his letter, Mr. McKnight stated, among

other things, that his firm would not be representing Mr. Pircio in the lawsuit, but was willing to

participate in a scheduling conference with the Court. (See Email from J. Shapiro to J. Dagon

dated September 2, 2020 (attaching letter from V. McKnight to J. Dagon dated September 2, 2020)

(attached hereto as Exhibit 3). Neither Ms. Shapiro’s email nor Mr. McKnight’s letter requested



                                                  6
    Case: 1:20-cv-01966-JPC Doc #: 38-1 Filed: 03/22/21 8 of 11. PageID #: 593




that his August 21, 2020 letter to Clearsulting be placed under seal or voiced any objection to its

filing on the public docket. (Id.)

       22.     The case was initially assigned to the Honorable Pamela A. Barker, U.S. District

Judge for the Northern District of Ohio. As Mr. McKnight explained in his September 2, 2020

letter, Judge Barker’s law clerk had contacted his firm regarding a conference call with the Court

to discuss scheduling. (Id.) Later that day, on September 2, 2020, at 4:00 PM, the parties had a

telephone conference with Judge Barker to discuss scheduling a hearing on the Motion for TRO.

The Court’s minutes of that telephone conference do not reflect any discussion of whether Exhibit

3 to the Complaint should remain on the public docket or be placed under seal. (ECF No. 6.) The

Court’s minutes are consistent with my clear recollection that neither Judge Barker nor Mr.

McKnight voiced to me any concerns about or objections to the public filing of Mr. McKnight’s

August 21, 2020 letter.

       23.     The Court’s minutes show that the conference concluded with an agreement by the

parties to confer “to determine if an agreement could be reached by and between the parties and

incorporated in an order of the Court precluding Defendant Pircio from disseminating the

information that is the subject of the Complaint and Plaintiffs' Motion [for TRO] beyond what

Attorney McKnight has represented has been the dissemination solely to Attorney

McKnight/members of his firm, and the government.” (ECF No. 6.)

       24.     Following the September 2, 2020 telephone conference with the Court, I drafted a

Stipulated Injunction that would preclude Mr. Pircio from further disseminating the documents he

took and require him to return the copies still in his possession. To avoid any possibility that the

injunction could be construed as improperly interfering with a government investigation, I drafted

the injunction to expressly permit Mr. Pircio to cooperate with the SEC if the agency happened to



                                                 7
    Case: 1:20-cv-01966-JPC Doc #: 38-1 Filed: 03/22/21 9 of 11. PageID #: 594




see some significance in the documents and wanted to talk to Mr. Pircio about them. Accordingly,

the draft Stipulated Injunction attached Mr. McKnight’s September 2, 2020 letter, to eliminate any

ambiguity that Mr. Pircio could cooperate with the SEC investigators identified therein.

FirstEnergy in-house counsel, Erika Ostrowski, reviewed and approved the draft Stipulated

Injunction.

       25.      On September 4, 2020, I emailed the draft Stipulated Injunction to Mr. McKnight

for his review and comment. The draft expressly identified his September 2, 2020 letter as an

exhibit to the injunction. (See Email from G. Phillips to V. McKnight dated September 4, 2020

(attached hereto as Exhibit 4).) Later the same day, Mr. McKnight replied to my email, thanking

me for the draft and stating “[w]e are reviewing it now.” (See Email from V. McKnight to G.

Phillips dated September 4, 2020 (attached hereto as Exhibit 5). Mr. McKnight’s email did not

object to attaching his September 2, 2020 as an exhibit to the injunction, request that it be placed

under seal, or otherwise voice any objection to the filing of his letter on the public docket. (Id.)

       26.      If Mr. McKnight had thought including his letters in filings were improper, I have

no doubt he would have raised it.          Mr. McKnight is the co-chair of Sanford Heisler’s

Whistleblower and Qui Tam Practice Group based in Washington, D.C. Sanford Heisler is a

national employment boutique that holds itself out as having “decades of experience representing

whistleblower         clients       &         recovering         taxpayer        funds.”          See

https://sanfordheisler.com/whistleblower-lawyers/.

       27.      On September 7, 2020, I received correspondence from Laura Hauser indicating

that she and Marc Dann were appearing for Mr. Pircio. (See Letter from L. Hauser to G. Phillips

et al dated September 7, 2020 (attached hereto as Exhibit 6).) Her letter expressed an interest in

resolving the Motion for TRO, which was then scheduled for a hearing on September 9, 2020.



                                                  8
   Case: 1:20-cv-01966-JPC Doc #: 38-1 Filed: 03/22/21 10 of 11. PageID #: 595




(Id.) In response, I forwarded to her a copy of the draft Stipulated Injunction I had previously

sent to Mr. McKnight. (See Email from G. Phillips to L. Hauser dated September 7, 2020 (attached

hereto as Exhibit 7).)

       28.     On September 8, 2020, Ms. Hauser emailed me a redlined draft of the Stipulated

Injunction. (See Email from L. Hauser to G. Phillips dated September 8, 2020 (attached hereto as

Exhibit 8).) Ms. Hauser’s revisions left the reference to Mr. McKnight’s September 2, 2020 letter

in the draft, but reflected a misunderstanding that the letter had been attached as an exhibit to the

Motion for TRO, which was filed the day before the letter. (Id.) Accordingly, at 3:00 PM the same

day, I emailed Ms. Hauser proposed revisions and a comment addressing her misunderstanding.

((See Email from G. Phillips to L. Hauser dated September 8, 2020 (attached hereto as Exhibit 9).)

       29.     Ms. Hauser and I spoke over the telephone more than once the afternoon of

September 8, 2020. I recall we discussed the logistics of returning the FirstEnergy information

Mr. Pircio had taken and stored on a flash drive. To the best of my recollection, Ms. Hauser did

not request that Mr. McKnight’s September 2, 2020 letter not be attached to the Stipulated

Injunction, nor did she request that either the injunction or the letters be placed under seal.

       30.     Following our conversation, on September 8, 2020 at 3:33 PM, I emailed Ms.

Hauser another draft of the Stipulated Injunction. (See Email from G. Phillips to L. Hauser dated

September 8, 2020 (attached as Exhibit 10).) My email attached a copy of Mr. McKnight’s

September 2, 2020 letter, and highlighted to Ms. Hauser that it “will be an exhibit” to the Stipulated

Injunction. (Id.)

       31.     In response, on September 8, 2020 at 8:45 PM, Ms. Hauser emailed me her consent

to filing the Stipulated Injunction. (See Email from L. Hauser to G. Phillips dated September 8,

2020 (attached hereto as Exhibit 11).) She wrote: “We approve this form of the Injunction. Feel



                                                  9
Case: 1:20-cv-01966-JPC Doc #: 38-1 Filed: 03/22/21 11 of 11. PageID #: 596
